EXHIBIT 4.2 September 22, 2009 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Alkane, Inc. on Form 10 of our audit report, dated September 22, 2009, relating to the accompanying audited financial statements (and related statements included there in) as of June 30, 2009 which appears in such Registration Statement. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, NV
